Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 01/18/2019.


Allowable Subject Matter


2.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's claims filed on 01/18/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	Roth et al (US patent app. Pub. 20170147706) is concerned each computer builds four edge lists that enumerate edges that connect the partition of the computer with a partition of a neighbor computer. Each of the four edge lists has edges of a direction, which may be inbound or outbound from the partition. Edge lists are sorted by identifier of the vertex that terminates or originates each edge. Each iteration of distributed graph analysis involves each computer processing its partition and exchanging edge data or vertex data with neighbor computers. Each computer uses an edge list to build a compactly described range of edges that connect to another partition.  

6.	Luo et al (US patent app. Pub. 20120216157) is concerned Layout shapes are decomposed into rectangles and a vertex is provided for each rectangle. Double pattern spacing conflicts are determined and shown as edges for the graph analysis. Odd cycles are used to identify double pattern lithography violations. Cycles can be completed with the addition of edges between vertices where stitches have been included in the layout. Edges between touching shapes do not count toward the odd count in the cycles. Fixes are included by increasing space or by rerouting. A portion of the layout can be incrementally changed and a local update of the graph analysis performed. Correct by construction layout is implemented by avoiding certain odd cycle prone layout routings.
7.	The totality of each element and/or step in claims 1-20 are not alluded to in the combined art of any existing prior references. Any existing prior references teachings 
8.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
9.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

10.	Claims 1-20 are patentable.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 /MOHAMMAD W REZA/ Primary Examiner, Art Unit 2436